Opinion by
Mr. Chief Justice Fell,
The plaintiff’s husband was killed by falling from the running board of a trolley car. No witness saw him at the moment that he fell, but there was testimony tending to show that he was thrown from the running board by the motion of the car when it entered a switch at a rapid rate of speed or that he was knocked off by striking a standing car on the main track. This track and the switch track were so near each other that there were but twenty-eight inches between the sides of the cars and but two inches between the running boards. The car started as soon as *630the deceased stepped on the running board and the accident happened within a very brief space of time after-wards, estimated by some witnesses as eight or ten seconds. During this time the deceased was endeavoring to get into the car which was crowded with passengers. This testimony would have justified an inference of negligence on the part of the defendant and it disclosed no negligence on the part of the deceased. It was submitted with the distinct instruction, that a passenger who remains on the running board of a car an unnecessary length of time, when there is room inside, is negligent and there can be no recovery for his injury or death.
The court was asked to withdraw a juror because of the use of the following language by the plaintiff’s counsel in addressing the jury: “We had to go into the enemy’s camp to get the evidence; to get justice from this powerful, wealthy and rich corporation.” The reversals in a number of recent cases where there was an attempt at the trial to obtain an unfair advantage, by offers of irrelevant testimony; by getting before the jury the amount claimed in the plaintiff’s statement; by the use of intemperate language and by appeals to passions and prejudices should be notice to counsel that no verdict obtained by unfair means will be allowed to stand. Among these cases are Wagner v. Hazle Township, 215 Pa. 219; Saxton v. Railways Co., 219 Pa. 492; Hollis v. Glass Co., 220 Pa. 49, and Carothers v. Railways Co., 229 Pa. 558. But where remarks of counsel are objected to as prejudicial, the circumstances under which they were made should be considered. A witness for the plaintiff was charged with having made false statements to the defendant’s employees in order to obtain information from them and to secure an opportunity to make measurements, and the remarks of plaintiff’s counsel were in reply to this charge and in justification of the witness and in comparing the difficulty the plaintiff had in ascertaining the facts with the ease with which they could be presented by the defendant. It does not appear that the remark was made for *631the purpose of exciting antagonism, and the learned trial judge carefully guarded against any prejudicial effect it might have on the minds of the jurors.
The judgment is affirmed.